DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated September 23, 2022 in which claims 1, 8-11, 14-17, and 20 have been amended and claims 2-3, 12-13, and 18-19 have been canceled. Therefore, claims 1, 4-10, 13-16, and 19 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-10, 13-16, and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a system which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
an apparatus including a first memory and at least one processor in communication with the memory, wherein the apparatus is configured to require a user to provide user authentication credentials to authorize the user for conducting one or more subsequent interactions; 
a user communication device including a second memory, at least one second processor in communication with the second memory, a short-range wireless communication mechanism in communication with the at least one second processor, and a motion sensing device in communication with the at least one second processor; and a contactless authentication application stored in the second memory, executable by the second processor and configured to: identify a triggering event associated with the user communication device and the apparatus, wherein the triggering event is detection of short-range wireless communication between the short-range wireless communication mechanism and the apparatus, 
in response to identifying an occurrence of the triggering event, initiate monitoring of the user communication device for a predefined user gesture by activating the motion sensing device, wherein the monitoring occurs for a predetermined time period,
in response to the motion sensing device detecting an occurrence of the predefined user gesture, wirelessly communicate the user authentication credentials to the apparatus, which is configured to verify the user authentication credentials, and
in response to verifying the user authentication credentials, provide the user authorization for conducting the one or more subsequent interactions.  

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers authentication and verification of users, which is managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “apparatus”, “communication device”, “memory”, “processor”, and “motion sensing device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “apparatus”, “communication device”, “memory”, “processor”, and “motion sensing device” language; “identifying”, “initiating”, “detecting”, and “verifying” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of an interaction between people and managing personal behavior or relationships (including social activities, teaching, and following rules or instructions).
Claim 1:  but for the generically recited computer language, an apparatus including a first memory and at least one processor in communication with the memory, wherein the apparatus is configured to require a user to provide user authentication credentials to authorize the user for conducting one or more subsequent interactions; 
a user communication device including a second memory, at least one second processor in communication with the second memory, a short-range wireless communication mechanism in communication with the at least one second processor, and a motion sensing device in communication with the at least one second processor; and a contactless authentication application stored in the second memory, executable by the second processor and configured to: identify a triggering event associated with the user communication device and the apparatus, wherein the triggering event is detection of short-range wireless communication between the short-range wireless communication mechanism and the apparatus, 
in response to identifying an occurrence of the triggering event, initiate monitoring of the user communication device for a predefined user gesture by activating the motion sensing device, wherein the monitoring occurs for a predetermined time period,
in response to the motion sensing device detecting an occurrence of the predefined user gesture, wirelessly communicate the user authentication credentials to the apparatus, which is configured to verify the user authentication credentials, and
in response to verifying the user authentication credentials, provide the user authorization for conducting the one or more subsequent interactions, in the context of the claimed invention encompasses one or more people manually recording the identification information.

Claims 16 and 10 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 19 and 13 are substantially similar to claim 5, thus, they are rejected on similar grounds.
Claim 14 is substantially similar to claim 7, thus, they are rejected on similar grounds.
Claim 15 is substantially similar to claim 8, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “apparatus”, “communication device”, “memory”, “processor”, and “motion sensing device”, to perform the “identifying”, “initiating”, “detecting”, and “verifying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “apparatus”, “communication device”, “memory”, “processor”, and “motion sensing device”, to perform the “identifying”, “initiating”, “detecting”, and “verifying” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 4-9, 13-15, and 19 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1, 4-10, 13-16, and 19 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-10, 13-16, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Robinson, U.S. Patent Application Publication Number 2016/0337863.
As per claim 1, Robinson explicitly teaches:
an apparatus including a first memory and at least one processor in communication with the memory, wherein the apparatus is configured to require a user to provide user authentication credentials to authorize the user for conducting one or more subsequent interactions; (Robinson at paras. 92-94) (At step 430, the mobile communication device provides a notification to the user. In one embodiment, the notification may include a request for user authentication, wherein the user authentication request requires the user to input credential information.)
a user communication device including a second memory, at least one second processor in communication with the second memory, a short-range wireless communication mechanism in communication with the at least one second processor, and a motion sensing device in communication with the at least one second processor; and (Robinson US20160337863 at paras. 79-85) ( In block 302, the target device 200 detects the presence of another device, which can be any of the client devices 140a-140e illustrated in FIG. 1 or a dedicated device. As indicated above, the presence of the other device can be detected via BLUETOOTH or NFC, or other means. When the presence of other device is detected, the target device 200 can determine whether the other device is being detected for the first time in block 304.  The device also includes motion sensors in communication with the processor.)
a contactless authentication application stored in the second memory, executable by the second processor and configured to: identify a triggering event associated with the user communication device and the apparatus, wherein the triggering event is detection of short-range wireless communication between the short-range wireless communication mechanism and the apparatus, (Robinson US20160337863 at paras. 79-85) ( In block 302, the target device 200 detects the presence of another device, which can be any of the client devices 140a-140e illustrated in FIG. 1 or a dedicated device. As indicated above, the presence of the other device can be detected via BLUETOOTH or NFC, or other means. When the presence of other device is detected, the target device 200 can determine whether the other device is being detected for the first time in block 304.  The device also includes motion sensors in communication with the processor.)
in response to identifying an occurrence of the triggering event, initiate monitoring of the user communication device for a predefined user gesture by activating the motion sensing device, wherein the monitoring occurs for a predetermined time period, (Robinson at paras. 82-85) (A normal iPhone would, during the period of inactivity during Alice's walk to the exercise room, engage its locking function, but because the security system component on the iPhone is operating, it observes using the motion sensors on the iPhone and a motion classification technique and optionally readings from a device proximity sensor (which detects whether there is an object within a few cm of the sensor) that the iPhone was placed in a pocket, and determines that during the entire duration of Alice's walk to the exercise room there has been motion sensor output indicating that Alice is walking, and that therefore Alice has been in possession and control of the device the entire time, and prevents the timeout autolock from engaging.)
in response to the motion sensing device detecting an occurrence of the predefined user gesture, wirelessly communicate the user authentication credentials to the apparatus, which is configured to verify the user authentication credentials, and (Robinson at paras. 127-130) ( In an embodiment a system determines whether a person is present within an acceptable proximity, or whether a person is in possession and by implication in control of an object or device. The system may modify a device's security or operational settings or perform authentication or authorization operations using in part the person presence information. The establishment of the presence of a person is not the same as, and is independent of, authentication and authorization issues. That is, the system may establish that a person (perhaps an unknown or unauthenticated person) is in a proximity region, or is in possession and by inference control of a particular device. But the determination of a person's presence in proximity to a device or possession of a device is used in combination with other authentication and authorization activities to enable the system make determinations or inferences regarding modifying a device's security or operational settings. There are many techniques and methods for establishing that a person is in possession of a device.)
in response to verifying the user authentication credentials, provide the user authorization for conducting the one or more subsequent interactions.  (Robinson at paras. 127-130) ( In an embodiment a system determines whether a person is present within an acceptable proximity, or whether a person is in possession and by implication in control of an object or device. The system may modify a device's security or operational settings or perform authentication or authorization operations using in part the person presence information. The establishment of the presence of a person is not the same as, and is independent of, authentication and authorization issues. That is, the system may establish that a person (perhaps an unknown or unauthenticated person) is in a proximity region, or is in possession and by inference control of a particular device. But the determination of a person's presence in proximity to a device or possession of a device is used in combination with other authentication and authorization activities to enable the system make determinations or inferences regarding modifying a device's security or operational settings. There are many techniques and methods for establishing that a person is in possession of a device.)
As per claim 4, Robinson explicitly teaches:  wherein the user communication device is a mobile communication device or a wearable device including a display in communication with the at least one second processor.  (Robinson at paras. 27-29) (In an embodiment, the mobile device 101 includes: an operating system 113, an input device 115, a radio frequency transceiver(s) 116, a visual display 125, and a battery or power supply 119. Each of these components is coupled to a central processing unit (CPU) 103.)
As per claim 5, Robinson explicitly teaches: wherein the contactless authentication application is further configured to, in response to verifying the user authentication credentials, provide one or more user interfaces on the display that are configured to allow the user to provide inputs to the user interfaces to conduct one or more subsequent interactions with the apparatus without physically contacting the apparatus.  (Robinson at paras. 144-146) ( In an embodiment the system performs an authentication step of a user. In such a step, according to methods well known in the art, the user can provide something that the user knows (for example, a PIN or password or answer to a secret question), or something that the use is (for example, a biometric such as a fingerprint, or a retinal scan, or a DNA sample or a characteristic electrocardiogram, or a characteristic brainwave, or the user's face for a facial recognition system, or an observable and unique behavioral trait such as the user's gait while walking or the result of the user creating a signature with a pen), or something that the user has (a key card, a smart card, a device such as a smartphone, an RFID or NFC tag, a physical key that unlocks a physical lock, etc.).)
As per claim 7, Robinson explicitly teaches:  wherein the contactless authentication application is further configured to wirelessly communicate the user authentication credentials to the apparatus by communicating, via a wireless network connection, the user authentication credentials to a backend system configured to verify the user authentication credentials and wherein the backend system is configured to, in response to verifying the user authentication credentials, communicate, via a network connection, the user authorization to the apparatus.  (Robinson at paras. 27-30 and 78-80 and 145-153) (Alternatively or in addition, the behavior modification module 206 can notify a server 111 that the key device 210 has not been detected within the specified time period, and the server 111 can revoke the target device's credentials. Alternatively, when the target device 200 is the server and the user's key device 210 has not been detected within the specified time period, the server can revoke access directly, e.g. disabling the user′ account or changing the user's password, or indirectly by communicating with an authentication server, a LDAP server, or a single sign on provider to disable the user's access.)
As per claim 8, Robinson explicitly teaches:  wherein the contactless authentication application is further configured to, in response to identifying the occurrence of the triggering event, determine the user authentication credentials required by the apparatus.  (Robinson at paras. 144-146) ( In an embodiment the system performs an authentication step of a user. In such a step, according to methods well known in the art, the user can provide something that the user knows (for example, a PIN or password or answer to a secret question), or something that the use is (for example, a biometric such as a fingerprint, or a retinal scan, or a DNA sample or a characteristic electrocardiogram, or a characteristic brainwave, or the user's face for a facial recognition system, or an observable and unique behavioral trait such as the user's gait while walking or the result of the user creating a signature with a pen), or something that the user has (a key card, a smart card, a device such as a smartphone, an RFID or NFC tag, a physical key that unlocks a physical lock, etc.).)
As per claim 9, Robinson explicitly teaches:  wherein the contactless authentication application is further configured to wirelessly communicate the user authentication credentials to the apparatus, wherein the user authentication credential is the predetermined gesture.  "(Robinson at paras. 145-153) (Various authentication processes can utilize various types of data to verify the authenticity of the devices. For example:  a device can provide an identification number (e.g. MAC address, card identifier, EPC code) explicitly or as part of its communication with the other device a device can provide a secret code/key, which is matched a secret code/key in the other device, mutual certificate verification (e.g. using TLS/SSL) can be performed where both devices can validate the chain of trust of the certificates each supplies, an encrypted payload can be transmitted from one device to another device having a decryption key (symmetric or asymmetric), and where successful decryption of the payload indicates a knowledge of a shared secret (symmetric key encryption) or a private key (asymmetric key encryption), thereby proving authenticity, each device can sign and encrypt data using each other's public keys.)"
Claims 16 and 10 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 19 and 13 are substantially similar to claim 5, thus, they are rejected on similar grounds.
Claim 14 is substantially similar to claim 7, thus, they are rejected on similar grounds.
Claim 15 is substantially similar to claim 8, thus, they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Robinson, U.S. Patent Application Publication Number 2016/0337863; in view of Calman, U.S. Patent Application Publication Number 2012/0265679.
As per claim 6, 
Richardson explicitly teaches:  
wherein the apparatus is selected from the group consisting of (i) an automated teller machine, (ii) a point of transaction device and (iii) an identification verification device.  (Robinson at paras. 219-221) ( In an embodiment, a PC or mobile device (e.g., an iPad used for a restaurant menu, a POS terminal, a corporate on-premise laptop) is locked and inaccessible if not in proximity to a key device/beacon/other network. In an embodiment, the only way to unlock the device can be by proximity, and no other alternative login mechanism is available. After a certain period of time, the target device may wipe its contents or render the hardware inoperable if not brought within proximity to the key device/beacon/other network.)

Richardson does not explicitly teach, however, Calman does explicitly teach:  
(i) an automated teller machine.  (Calman US20120265679 at paras. 13-15) (A system provides for second embodiments of the invention. The system includes an Automated Teller Machine (ATM) including a first computing platform having a first memory and a first processor in communication with the first memory. The first processor is configured to initiate a user interaction session and provide for transfer of a user interaction session. The system additionally includes a mobile communication device including a second computing platform having a second memory and a second processor in communication with the second memory. The second processor is configured to receive the transfer of the user interaction session from the ATM. The user interaction session is configured to continue on the mobile communication device absent the user re-authenticating. The user interaction session may include any activity conducted by the customer on the ATM, such as, but not limited to, a bill-pay transaction, a transfer transaction, an investment transaction or inquiry, a product/account enrollment activity, a video chat with financial institution personnel or the like.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Richardson and Calman to provide (i) an automated teller machine because it may insure that information related to the transaction/activity is not susceptible to being intercepted by a hacker or other nefarious entity.  (Calman at Abstract and paras. 3-5). 


Response to Arguments
Applicant’s arguments filed on September 23, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 4-10, 13-16, and 19, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application covers authentication and verification of users, which is managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that the claims are analogous to Example 40 and that “Indeed, the claimed invention includes meaningful recitations beyond generally linking the alleged abstract idea of organizing human activity to a particular technological environment, such as a computer. Rather, the pending claims recite a particular way of user authentication.”
	Examiner disagrees, however, and notes that, unlike Example 40, here the additional elements of the computer system - a “apparatus”, “communication device”, “memory”, “processor”, and “motion sensing device” - to perform the “identifying”, “initiating”, “detecting”, and “verifying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers authentication and verification of users, which is managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).  .  The claims invoke the “apparatus”, “communication device”, “memory”, “processor”, and “motion sensing device” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))
Furthermore, as to Applicant’s argument that the Examiner notes, however, that any such increased efficiency achieved by better utilization of an authentication system is merely an improvement to an authentication process, rather than an improvement to a computer, and without any practical application. A more streamlined authentication process that is run on a generic computer component does not amount to an improvement to the computer.
With respect to Applicant’s arguments as to the § 112 rejections for now pending claims 1, 4-10, 13-16, and 19, Examiner notes that the rejection is withdrawn.
With respect to Applicant’s arguments as to the §§ 102 and 103 rejections for now pending claims 1, 4-10, 13-16, and 19, Examiner notes that the rejection is moot in light of the new grounds for rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693